Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
German Jose Cruz, a native and citizen of Honduras, petitions for review of an order of the Board of Immigration Appeals (Board) affirming the Immigration Judge’s decision finding Cruz removable and denying his motion to suppress. We have reviewed the administrative record and Cruz’s claims and find no error in the Board’s decision. See Rusu v. INS, 296 F.3d 316, 320-22 (4th Cir.2002). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Cruz (B.I.A. Jan. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.